DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed on 2/25/2022. As directed by the amendment, claims 18, 20, 22 and 24 were amended, claims 1-17, 19 and 23 were cancelled, and new claims 27-28 were added. Thus claims 18, 20-22, and 24-28 are presently pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2014/0012164) in view of McBean (2009/0227925) and Park (2011/0071442).
Regarding claim 18, Tanaka discloses a system (entire system shown in figs. 1, 5 and 12) for providing walking assistance (see paragraph 0059 and full disclosure), the system comprising an electronic device (140, figs. 1, 5 and 12, paragraph 0051)  including, a touch screen (see touch panel of input means 142, fig. 1, paragraph 0071), at least one processor (see paragraphs 0069, 0101, and 0148, Tanaka discloses an interface device 140 that allows the user to adjust the force, and also that the device 100 can communicate with the device, therefore, there would be a processor) configured to display on the touch screen, a graphical user interface (GUI) screen (see paragraph 0101, interface 140 comprises a touch panel and the touch panel is shown in figs. 6A-8B, see paragraphs 0103-0113) including a first torque intensity and a second torque intensity, and second information for a point-in-time for a walking aid device (walking aid worn by the user in fig. 5 minus interface 140, walking device 100 in fig. 1 minus 140), wherein the first torque intensity and the second torque intensity correspond to forward and backward movements of at least one leg of a user wearing the walking aid device, respectively, and the second information for the point-in-time corresponds to at least one time at which the first torque intensity or the second torque intensity is applied to the at least one leg of the user wearing the walking aid device, receive via the GUI screen displayed on the touch screen, a plurality of touch inputs to adjust the first information for the first torque intensity and the second torque intensity, and the second information for the point-in-time for the walking aid device (see figs. 6a to 6b and paragraphs 0100-0110, Tanaka discloses a touch panel that would allow the user to set strength of an assist (would equate to torque intensity) for knee joint and hip joint, wherein the power is apply for a walking motion, which would include both backward and forward movements, therefore, the strength (torque intensity) being adjusted for the knee can the first torque intensity and the strength (torque intensity) being adjusted for hip would be for the hip, and since the first torque intensity corresponds to both the forward movement and backward movement, it can be interpreted as a torque intensity that correspond to a forward movement and the second torque intensity would include both backward and forward movements, the second torque intensity can be interpreted as a torque intensity that correspond to a backward movement, see paragraphs 0096-0097 for myoelectric sensors being used to sense when to provide assistive force/torque to backward movement and when for forward movement, alternatively, the selection of the symptoms A and C in fig. 6a can be considered as first information for a first torque intensity and a second torque intensity, furthermore, the second information is the action select key 603, which allows the user to pick when the parameters setting are being subjected, such as in a standing-up action or during a walking action, this is a point-in-time that would corresponds to at least one time at which the first torque intensity or the second torque intensity is applied to the leg because 603 allows the user to pick a time when to applied, wherein the standing-up action is point-in-time, see paragraph 0113 and full disclosure), transmit, toward the walking aid device, the adjusted first information for the first torque intensity and the second torque intensity, and the adjusted second information for the point-in-time (see paragraphs 0100 to 0113, Tanaka discloses torque intensity adjustment and when to apply the torque, therefore, the adjusted values would be transfer to the walking aid device, see figs. 1 and 8 and paragraphs 0139-0142, when the OK key 606 is pressed, the processing proceeds to step S118 and that the parameter setting means 121 sets the parameters extracted in step s116 in the optional control means 111), the walking aid device (walking aid worn by the user in fig. 5 minus interface 140, walking device 100 in fig. 1 minus 140) including, at least one processor (110, fig. 1, paragraph 0051) configured to, receive, from the electronic device (140), the adjusted first information for the first torque intensity and the second torque intensity, and the adjusted second information for the point-in-time, based on the received first information and the second information, set the walking device to assist movement of the at least one leg of the user wearing the walking aid device, and apply, at a time point corresponding to the point-in-time, a first torque corresponding to the first torque intensity or a second torque corresponding to the second torque intensity to the at least one leg of the user wearing the walking aid device (see paragraphs 0100-0113 and 0139-0142 and full disclosure, Tanaka discloses that the adjusted parameters that are set on the interface are sent to the walking aid device through 121 and 111, therefore, the strength (torque intensity) for the knee and hip (first and second torque intensities) would be transmitted to the walking aid device, and the second information is the action select key that applies the torque intensities setting to a standing up action or a walking action, wherein when a user is using the device and decides to walk after standing up, the walking action is a time point that would correspond to the point-in-time). 
Tanaka discloses that the assist force’s strength can be adjusted within each assist patterns which results in a torque output, therefore, the assist force’s strength parameter that is adjustable is considered as an assist torque intensity, since torque is directly related to the force being adjusted. However, if there is any doubt that the assist force’s strength of Tanaka can be considered as a torque intensity. McBean teaches a torque adjustment apparatus (Powered Orthotic Device, Abstract) comprising: a display (outputs 20) configured to display a first torque intensity corresponding to a gait cycle, wherein the assist torque intensity may be adjusted (see paragraph 0086, maximum and minimum torque can be adjusted and varied by the user via user interface 16, 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tanaka to have the assist force’s strength of Tanaka be torque intensities as taught by McBean for the purpose using torque as a parameter to be adjusted instead of force. Furthermore, it is well known in the art that force and torque are interchangeable since the relationship between torque and force are well known. 
The modified Tanaka fails to disclose that the GUI screen displays the first torque intensity and the second torque intensity separately through a digitization.
However, Park teaches a GUI screen for displaying torque intensity through digitization (see paragraph 0011, Park discloses a monitor 420 for numerically or graphically display the information transmitted from the walking-assist robot 100, and further discloses in paragraph 0027 that the torque of each joint can be checked in real time through the monitor, it is noted that any form of display on an electronic screen such as a computer monitor would be through digitization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI screen and the first torque intensity and second torque intensity of the modified Tanaka to be displayed through a digitization as taught by Park for the purpose of keeping the user or a therapist informed on the torque intensity in real time, which would make it possible to analyze and determine whether the walking trainee correctly performs the gait training and which walking pattern is more appropriate for the walking trainee (see paragraph 0027 of Park).
After the modification, the first torque intensity would be displayed and the second torque intensity would be displayed, and since both are separate torque intensity, relatively, the first torque intensity and the second torque intensity would be displayed separately, even if they are displayed on the same screen, that would considered separate since the modification is to modify the GUI to display the first torque intensity and the second torque intensity, and the first torque intensity and the second torque intensity are inherently separate values, the claim has not claim how the two are separate when being displayed. 
Regarding claim 20, the modified Tanaka discloses that the at least one processor of the electronic device (140 of Tanaka, see rejection to claim 18 above) further configured to: receive, via the GUI screen, at least one touch input to adjust an intensity of a peak of the at least first torque intensity and the second torque intensity (see the rejection to claim 18 above and paragraphs 0100-0113 of Tanaka, Tanaka discloses that the strength of the assisting force are adjustable, therefore, if the user adjusted the torque intensity to the highest allowable (peak), the user would be able to lower that adjusted torque intensity (peak) to a lower value). 
Regarding claim 21, the modified Tanaka discloses that the point-in-time corresponding to the at least one time at which the first torque intensity or the second torque intensity is applied for the walking aid device is a point-in-time in a gait cycle (see the rejection claim 18, see paragraphs 0100-0113 of Tanaka, Tanaka discloses that the second information is the walking action or standing up action (paragraph 0113), wherein the walking action is a point-in-time in a gait cycle). 
Regarding claim 22, Tanaka discloses a method for controlling a walking aid device (walking aid worn by the user in fig. 5 minus interface 140, walking device 100 in fig. 1 minus 140, see abstract and full disclosure) comprising: displaying, on a touch screen (see paragraph 0101, interface 140 comprises a touch panel and the touch panel is shown in figs. 6A-8B, see paragraphs 0103-0113) of an electronic device (140, figs. 1, 5 and 12, paragraph 0051), a graphical user interface (GUI) screen (see screens in figs. 6A and 6B) including first information for a first torque intensity and a second torque intensity, and second information for a point-in-time for a walking aid device, wherein the first torque intensity and the second torque intensity correspond to forward and backward movements of at least one leg of a user wearing the walking aid device, respectively, and the second information for the point-in-time corresponds to at least one time at which the first torque intensity or the second torque intensity is applied to the at least one leg of the user wearing the walking aid device, receiving, via the GUI screen displayed on the touch screen, a plurality of touch inputs to adjust the first information for the first torque intensity and the second torque intensity, and the second information for the point-in-time for the walking aid device (see figs. 6a to 6b and paragraphs 0100-0110, Tanaka discloses a touch panel that would allow the user to set strength of an assist (would equate to torque intensity) for knee joint and hip joint, wherein the power is apply for a walking motion, which would include both backward and forward movements, therefore, the strength (torque intensity) being adjusted for the knee can the first torque intensity and the strength (torque intensity) being adjusted for hip would be for the hip, and since the first torque intensity corresponds to both the forward movement and backward movement, it can be interpreted as a torque intensity that correspond to a forward movement and the second torque intensity would include both backward and forward movements, the second torque intensity can be interpreted as a torque intensity that correspond to a backward movement, see paragraphs 0096-0097 for myoelectric sensors being used to sense when to provide assistive force/torque to backward movement and when for forward movement, alternatively, the selection of the symptoms A and C in fig. 6a can be considered as first information for a first torque intensity and a second torque intensity, furthermore, the second information is the action select key 603, which allows the user to pick when the parameters setting are being subjected, such as in a standing-up action or during a walking action, this is a point-in-time that would corresponds to at least one time at which the first torque intensity or the second torque intensity is applied to the leg because this picks a time when to applied, wherein the standing-up action is point-in-time, see paragraph 0113 and full disclosure), transmitting, toward the walking aid device, the adjusted first information for the first torque intensity and the second torque intensity, and the adjusted second information for the point-in-time (see paragraphs 0100 to 0113, Tanaka discloses torque intensity adjustment and when to apply the torque, therefore, the adjusted values would be transfer to the walking aid device, see figs. 1 and 8 and paragraphs 0139-0142, when the OK key 606 is pressed, the processing proceeds to step S118 and that the parameter setting means 121 sets the parameters extracted in step s116 in the optional control means 111), wherein the walking aid device is configured to, receive, from the electronic device, the adjusted first information for the first torque intensity and the second torque intensity, and the adjusted second information for the point-in-time, set the walking aid device to assist movement of the at least one leg of the user wearing the walking aid device based on the received first information and the second information, and apply, at a time point corresponding to the point-in-time, a first torque corresponding to the first torque intensity or a second torque corresponding to the second torque intensity to the at least one leg of the user wearing the walking aid device (see paragraphs 0100-0113 and 0139-0142 and full disclosure, Tanaka discloses that the adjusted parameters that are set on the interface are sent to the walking aid device through 121 and 111, therefore, the strength (torque intensity) for the knee and hip (first and second torque intensities) would be transmitted to the walking aid device, and the second information is the action select key that applies the torque intensities setting to a standing up action or a walking action, wherein when a user is using the device and decides to walk after standing up, the walking action is a time point that would correspond to the point-in-time). 
Tanaka discloses that the assist force’s strength can be adjusted within each assist patterns which results in a torque output, therefore, the assist force’s strength parameter that is adjustable is considered as an assist torque intensity, since torque is directly related to the force being adjusted. However, if there is any doubt that the assist force’s strength of Tanaka can be considered as a torque intensity. McBean teaches a torque adjustment apparatus (Powered Orthotic Device, Abstract) comprising: a display (outputs 20) configured to display a first torque intensity corresponding to a gait cycle, wherein the assist torque intensity may be adjusted (see paragraph 0086, maximum and minimum torque can be adjusted and varied by the user via user interface 16, 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method of Tanaka to have the assist force’s strength of Tanaka be torque intensities as taught by McBean for the purpose using torque as a parameter to be adjusted instead of force. Furthermore, it is well known in the art that force and torque are interchangeable since the relationship between torque and force are well known. 
The modified Tanaka fails to disclose that the GUI screen displays the first torque intensity and the second torque intensity separately through a digitization.
However, Park teaches a GUI screen for displaying torque intensity through digitization (see paragraph 0011, Park discloses a monitor 420 for numerically or graphically display the information transmitted from the walking-assist robot 100, and further discloses in paragraph 0027 that the torque of each joint can be checked in real time through the monitor, it is noted that any form of display on an electronic screen such as a computer monitor would be through digitization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI screen and the first torque intensity and second torque intensity of the modified Tanaka to be displayed through a digitization as taught by Park for the purpose of keeping the user or a therapist informed on the torque intensity in real time, which would make it possible to analyze and determine whether the walking trainee correctly performs the gait training and which walking pattern is more appropriate for the walking trainee (see paragraph 0027 of Park).
After the modification, the first torque intensity would be displayed and the second torque intensity would be displayed, and since both are separate torque intensity, relatively, the first torque intensity and the second torque intensity would be displayed separately, even if they are displayed on the same screen, that would considered separate since the modification is to modify the GUI to display the first torque intensity and the second torque intensity, and the first torque intensity and the second torque intensity are inherently separate values, the claim has not claim how the two are separate when being displayed. 
Regarding claim 24, the modified Tanaka discloses that the receiving comprises: receiving, via the GUI screen, at least one touch input to adjust at least one of an intensity of a peak for the at least one of the first torque intensity and the second torque intensity (see the rejection to claim 22 above and paragraphs 0100-0113 of Tanaka, Tanaka discloses that the strength of the assisting force are adjustable, therefore, if the user adjusted the torque intensity to the highest allowable (peak), the user would be able to lower that adjusted torque intensity (peak) to a lower value).
Regarding claim 25, the modified Tanaka discloses that the point-in-time corresponding to at least one time at which the first torque intensity or the second torque intensity is applied for the walking aid device is a point-in-time in a gait cycle (see the rejection claim 22, see paragraphs 0100-0113 of Tanaka, Tanaka discloses that the second information is the walking action or standing up action (paragraph 0113), wherein the walking action is a point-in-time in a gait cycle). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2014/0012164) in view of McBean (2009/0227925) and Park (2011/0071442) as applied to claim 22 above and further in view of Tanaka (2014/0012164).
Regarding claim 26, the modified Tanaka discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method of the electronic device (see rejection to claim 22 and paragraph 0148 of Tanaka, Tanaka discloses that a program for realizing part of the functions of the interface device 140 may be stored in a recording medium, there would be a processor to process what is in interface device 140), but fails to specifically disclose that the non-transitory computer-readable medium storing the instruction include the entire method of claim 22. However, Tanaka discloses a non-transitory computer-readable medium storing instructions (see paragraph 0148), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entire method of claim 22 of the modified Tanaka to be instruction stored by a non-transitory computer-readable medium, when executed by a processor, cause the processor to perform the method of claim 22 of the modified Tanaka as taught by Tanaka for the purpose of providing a well-known way of controlling a walking aid device through an electronic device, and providing a data storage for the entire method, in order to execute the entire method of Tanaka. 
Furthermore, the examiner takes official notice that the organizing of instructions into a non-transitory computer-readable medium is well known within the art. 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2014/0012164) in view of McBean (2009/0227925) and Park (2011/0071442) as applied to claims 18 and 22, respectively, and further in view of Song (2014/0075220).
Regarding claims 27 and 28, the modified Tanaka discloses a plurality of touch inputs (see the rejection to claims 18 and 22), but fails to disclose that the touch inputs including touching and dragging. 
However, Song teaches that a device comprising a power saving program comprising an interface having touch inputs including touching and dragging (see paragraph 0029, the device can be a laptop, PDA or mobile phone, Song further discloses in paragraph 0063, lines 26-56 that the user can drag and drop device parameter “screen standby time” and device parameter “screen display luminance”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of the modified Tanaka to have the power saving program comprising touch inputs including touching and dragging as taught by Song for the purpose of providing a power saving program that would intelligently control the power level of the device based on user controlled inputs, thereby allowing customizable and controllable power saving to preserve the battery life better (see abstract, paragraphs 0005-0008 and 0063 of Song). 
After the modification, the touch inputs of Song and the touch inputs of Tanaka would be considered as “the touch inputs” (it is noted that the claim does not claim that the touching and dragging input is for adjusting the first information for the first torque intensity and the second torque intensity, and the second information for point-in-time for the walking aid device, but the claim merely claims that the touch inputs include touching and dragging). 

Response to Arguments
The arguments to the newly added claim limitations in claims 18, 20-22, and 24-28 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pietrusisnki (2014/0213951) is cited to show a robotic gait device comprising a display for displaying commanded forces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785